                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:18CR3075
      vs.
                                                              ORDER
HERBERT B. KINCHEN,

                   Defendant.

      Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 83). As explained by counsel, defense counsel cannot attend the
hearing at the currently scheduled date and time The motion to continue is
unopposed. Based on the representations of counsel, the court finds the motion
should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 83), is granted.         No
            further continuances will be granted.

      2)    Defendant's plea hearing will be held before the undersigned
            magistrate judge on April 18, 2019 at 4:00 p.m. Defendant is ordered
            to appear at this hearing.

      3)    For the reasons stated by counsel, the Court finds that the ends of
            justice served by continuing Defendant's plea hearing outweigh the
            best interest of Defendant and the public in a speedy trial.
            Accordingly, the time between today's date and the district court
            judge's acceptance or rejection of the anticipated plea of guilty shall
            be excluded for speedy trial calculation purposes. 18 U.S.C. §
            3161(h)(7). Failing to timely object to this order as provided under this
            court’s local rules will be deemed a waiver of any right to later claim
            the time should not have been excluded under the Speedy Trial Act.

      April 3, 2019.
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
